DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura (10,139,127).  Miura discloses a water heating device (1) (SEE column 3, lines 1-2), including a heat exchanger (12) having a case (20) to which .  

Claim(s) 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2000227255 (JP ‘255).  JP ‘255 discloses a water heating device (SEE Figures 2, 3 and 5), including a heat exchanger having a case (6) to which heating .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000227255 (JP ‘255).  JP ‘255 discloses a heat exchanger having a case (6) to which heating air is supplied, and at least one heat transfer pipe (11) accommodated inside the case, and a straightening vane (5, SEE Figure 5) arranged on a downstream side of the heat transfer pipe in a heating air flow direction, and having a plurality of vent holes (50) which allow the heating air that has passed through an arrangement region of the heat transfer pipe to advance toward an equipment, however as illustrated in Figure 3, the plurality of vent holes are about the same size as the plurality of pipe body portions.  It would have been an obvious matter of design choice to have modified the size of the plurality of vent holes to be smaller than an outer diameter of each of the plurality of pipe body portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘255 in view of JPS54-153433 (JP ‘433).  JP ‘255 discloses a water heating device including a heat exchanger having a case (6) to which heating air is supplied, and at least one heat transfer pipe (11) accommodated inside the case, and a straightening vane (5, SEE Figure 5) arranged on a downstream side of the heat transfer pipe in a heating air flow direction, and having a plurality of vent holes (50) which allow the heating air that has passed through an arrangement region of the heat transfer pipe to advance toward an equipment, but does not disclose the heat transfer pipe including a plurality of meandering heat transfer pipes obtained in a way that a plurality of straight pipe body portions are continuously joined via a plurality of connection pipe body portions.  JP ‘433 teaches a water heating device including a heat exchanger (SEE Figure 1) in a case and at least one heat transfer pipe (20) and a straightening vane (24) having a plurality of vent holes (SEE Figure 2) and further teaches that it was already known in the art for the heat transfer pipe to include a plurality of meandering heat transfer pipes obtained in a way that a plurality of straight pipe body portions are continuously joined via a plurality of connection pipe body portions (ie JP ‘433 teaches serpentine heat transfer tubes) wherein the plurality of straight pipe body portions are lined up in an up-down height direction and extend in a horizontal direction, and the plurality of meandering heat transfer pipes are lined up in a horizontal direction; the straightening vane approaches the plurality of meandering heat transfer pipes and is arranged in a horizontal posture below the plurality of meandering heat transfer pipes; and the plurality of straight pipe body portions which are positioned on a lowest end of each of the plurality of meandering heat transfer pipes correspond to the plurality of pipe body .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             January 27, 2022